Citation Nr: 0400081	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-10 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1949 to June 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the Cleveland, Ohio Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The jurisdiction 
of the veteran's claims file was subsequently transferred to 
the Waco, Texas RO.  The veteran provided testimony at a 
hearing at the RO in November 2002.  A transcript of the 
hearing is of record.  Service connection for hearing loss, 
which had been denied by the was granted in January 2003, and 
that matter is no longer on appeal.  


FINDING OF FACT

A low back disability was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year; and it is not shown that any current low 
back disability is related to service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

The veteran was notified why service connection for "back 
trouble" was denied in the November 2001 RO rating decision, 
as well as in a statement of the case (SOC) in June 2002.  A 
May 2001 letter provided notice of the VCAA, and advised the 
veteran of the evidence needed to establish his claim and of 
his and VA's respective responsibilities in claims 
development.  A January 2003 supplemental SOC outlined 
pertinent VCAA provisions.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Here, the VCAA letter sent to the veteran in May 2001 advised 
him he should respond in 60 days, but went on to inform him 
that evidence submitted within one year would be considered, 
and the guidelines of PVA appear met.  At any rate, under the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, __(Dec. 16, 2003) (to be codified at 
38 U.S.C. § __), the Board may proceed with consideration of 
the appeal.
Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded a VA 
examination.  He has not identified any pertinent records 
which remain outstanding.  All of VA's notice and assistance 
duties, including those mandated by the VCAA, are met.

Factual Background

The veteran contends that he incurred a back injury during 
service dropping outriggers used to stabilize 90 millimeter 
antiaircraft guns.  See transcript of November 2002 hearing, 
page 4.  He states that he was not treated for back problems 
at the time of the injury, but was initially treated 10 years 
following service separation.  See hearing transcript, page 
5.  

Service medical records reveal that on July 1949 enlistment 
examination clinical evaluation of the veteran's spine was 
normal.  Service medical records reveal no abnormalities of 
the back.  On June 1952 service separation examination, 
clinical evaluation of the spine was normal.  

On October 1997 private X-ray examination moderate 
osteoarthritis of the lumbar spine was diagnosed.  

VA outpatient treatment records from 1997 to 2001 do not show 
treatment for the low back.  

On May 2001 VA spine examination the veteran complained of 
morning back stiffness of several years duration with 
occasional right sciatic pain once or twice a year.  His 
symptoms were relieved by chiropractic treatment.  The 
examiner indicated that he had reviewed the veteran's service 
medical records, which were silent as to any back-related 
treatment.  X-rays showed evidence of degenerative osteophyte 
production involving the anterior body of the lumbar spine.  
Otherwise, the vertebral bodies and disc spaces were normal.  
Some narrowing of the L5/S1 intervertebral space, without any 
concrete evidence for spinal stenosis, was also noted.  
Chronic lower back pain with occasional right sciatic 
symptoms was diagnosed.  

Reports of private chiropractic visits in 2002 show that the 
veteran was seen for complaints of low back pain (including 
radiating pain) and spasm.  

In November 2002 the veteran testified that he was initially 
treated for back problems 10 years following his service 
separation.  He indicated that he was treated by a medical 
doctor and by a chiropractor.  The private chiropractic 
records have been associated with the file.  The veteran has 
stated that records of treatment by the medical doctor are 
unavailable, as the physician is deceased.  

A case review report, dated later in November 2002, was 
prepared by the private treating chiropractor who provided 
the above-mentioned 2002 treatment.  The veteran asked the 
chiropractor if an injury to his lower back during service in 
1951 could be the cause of his long standing low back pain.  
The examiner noted that the veteran's prognosis was marked 
due to degenerative changes in the lumbar spine.  The 
examiner further stated that without knowing the veteran's 
complete life history of injuries, it was hard to say if the 
veteran's claimed inservice back injury alone was causing his 
chronic symptoms.  He added that it was "possible" that the 
claimed injury was the cause of his ongoing symptoms if there 
was no documented similar type of injury.  He mentioned that 
[review of] past physician records would be helpful.  He 
concluded by stating that the veteran's claimed injury was 
consistent with the type of symptoms he had and the 
associated degenerative changes.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
arthritis, are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met; arthritis of the low back with chronic 
back pain is diagnosed.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The veteran's service medical records are 
silent for low back complaints, abnormal findings, or 
treatment.  Consequently, direct service connection, i.e., on 
the basis that chronic disability became manifested in 
service and has persisted since, is not warranted.  The 
earliest competent (medical) evidence of low back pathology 
of record is in 1997.  Consequently, presumptive service 
connection for low back arthritis under 38 U.S.C.A. §§ 1112, 
1113 is not warranted.  There is no postservice continuity of 
complaints or symptoms pertaining to a low back disability 
prior to that time.  The Board notes that such a lapse of 
time between service separation (1952) and the earliest 
documentation of current disability (1997) is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And the 
record is devoid of any medical opinion which other than on a 
speculative basis relates the low back disability at issue to 
service or to any event therein.  

Regarding the statement by the private chiropractor in 
November 2002, which indicated that it was "possible" that 
the injury claimed by the veteran to have occurred during 
service may be the cause of his ongoing symptoms, an opinion 
by a medical professional is not conclusive, and is not 
entitled to absolute deference.  The Court has provided 
extensive guidance for weighing medical evidence.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Here, as the private chiropractor 
based his opinion solely upon history provided by the veteran 
(as opposed to, e.g., a review of service medical records - 
to which he did not have access), his opinion regarding the 
possibility of a nexus between the veteran's low back 
problems and service is insufficient to establish nexus.  It 
is noteworthy that on May 2001 VA examination (when the 
veteran's service medical records were available) the 
examiner did not relate the current low back disability to 
service.  

Without competent evidence of a nexus between current low 
back disability and service, service connection for such 
disability is not warranted.  The veteran's statements and 
his representative's arguments relating current low back 
problems to service cannot by themselves establish that this 
is so.  As laypersons, they are not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



